DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (“Jain” hereinafter, U.S. Publication No. 2012/0158432 A1) in view of Sakamoto et al (“Sakamoto” hereinafter, JP 2003150703A, a copy of translation is attached hereby).
As per claim 1, Jain teaches an apparatus for generating and displaying a medical report for a patient (figure 5a), the medical report associated with one or more tests (the test may be analysis based on captured image data in paragraph [0091] or any recorded observation data in paragraph [0042]) of the patient and based on medical images including one or more images from a set of images generated non-invasively of the patient (capturing images of injured patient using a digital camera is non-invasive), comprising: a non-transitory computer readable storage medium configured to store executable instructions; and one or more hardware processors in communication with the computer readable storage medium (the system as shown in figure 5a is a computer-like system, which inherently includes at least one processor and a non-transitory computer readable storage medium), wherein the executable instructions, when executed by the one or more processors, configure the one or more processors to: receive a medical report generation request (A medical examination report shown in user interface 505C is shown in figure 7 may be requested locally by a responder or remotely at a medical facility), the medical report generation request indicating a particular patient (patient’s personal information, paragraph [0040]) and type of medical report (medical report is based on each recording of observation data [0111] or each injury paragraph[0051]); retrieve patient information associated with the patient indicated in the medical report generation request, wherein the patient information comprising characteristics associated with the patient including age, gender (see figure 7 for patient’s personal information, which includes age and gender, paragraph [0040]); retrieve, based on the type of medical report, patient medical information associated with the 
However, Jain teaches a system for generating a medical examination report for a patient based on the collaboration between the responder and the medical personnel at a remote facility. 
Sakamoto in figures 1 and 4 and paragraphs [0017]-[0029] teaches a medical device including an interface to allow the patient to select a language other Japanese for explaining medical information of patient’s illness and treatment. 
Jain and Sakamoto are combinable because they are in the same field of endeavor, ie. patient medical record.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Jain in light of Sakamoto’s teaching to include a selection of patient language for medical information, such as analysis and treatment. The examiner further notes a greeting, such as hello, to be include in patient’s preferred language is obvious and customary, which would have been obvious to a person of ordinary skill in the art.
The suggestion/motivation for doing so would have been it allows the patient/responder, whose first language is not English, to easily understand medical condition/information/analysis/treatment given by the medical personnel.
As per claim 5, Jain teaches wherein the executable instructions, when executed by the one or more processors, further configure the one or more processors to display the medical report in a user interface on a computer display (user interface 505c may be displayed on a display unit 606, see figures 6 and 7).
As per claim 6, Jain teaches wherein the user device is a smart phone, a laptop computer, a tablet computer, or a desktop computer (paragraph [0058]: “The patient information processing system is, for example, a handheld patient information processing system, a mobile phone, a 
As per claim 7, Jain teaches wherein the report content further comprises information for including an avatar in the medical report and displaying the avatar in the user interface when the medical report is displayed (see human avatar in figure 7).
As per claim 8, Jain teaches wherein the avatar is based on the one or more patient characteristics (at least the human avatar include a patient characteristic of hand injury).
As per claim 9, Jain teaches wherein the avatar is based on one or more of age, race, or gender of the patient (at least the human avatar in figure 7 is a male).
As per claim 10, Jain teaches wherein the executable instructions, when executed by the one or more processors, further configure the one or more processors to access one or more data structures storing associations between types of medical reports and patient medical information, and use the associations to retrieve patient information related to the type of medical report (the patient’s personal information and the observation data are retrieved to build a medical examination report).
As per claim 11, Jain teaches wherein the executable instructions, when executed by the one or more processors, further configure the one or more processors to select multimedia content to include in the medical report based at least in part on a severity of the patient's medical condition (as explained above, the medical report include multimedia content, and the severity of the patient’s medical condition may be determined by the responder, knowledge base or the medical personnel at a remote facility after analysis).
As per claim 12, Jain teaches wherein the executable instructions, when executed by the one or more processors, further configure the one or more processors to select a greeting segment 
As per claim 13, Jain teaches wherein the executable instructions, when executed by the one or more processors, further configure the one or more processors to select an explanation segment based at least in part on one or more of the patient's race, age, gender, ethnicity, culture, language, education, geographic location, or severity of prognosis (as explained above, the explanation of the illness and treatment may be selected based on the patient’s preferred language).
As per claim 14, Jain teaches wherein the executable instructions, when executed by the one or more processors, further configure the one or more processors to select a results segment based at least in part on one or more of the patient's race, age, gender, ethnicity, culture, language, education, geographic location, or severity of prognosis (see explanation above).
As per claim 15, Jain teaches wherein the executable instructions, when executed by the one or more processors, further configure the one or more processors to select a conclusion segment based on one or more of the patient's race, age, gender, ethnicity, culture, language, education, geographic location, or severity of prognosis (see explanation above).
As per claim 16, Jain teaches wherein the executable instructions, when executed by the one or more processors, further configure the one or more processors to access one or more data structures configured to store associations related to normality, risk, treatment type, and treatment benefit of medical conditions, and to use the associations to automatically determine normality, risk, treatment type, and treatment benefit information to include in the report based on the patients test results (the data structure of analysis/diagnosis in the patient information 
As per claim 17, Jain teaches when executed by the one or more processors, further configure the one or more processors to generate an updated medical report based on a previously generated medical report, and new patient medical information (paragraph [0123], the patient’s medical records are updated continuously during the transport of the patient to the medical facility, which implies the previous medical report is to be updated as new medical information is discovered).
As per claim 18, see explanation in claim 1, and the examiner notes both Jain and Sakamoto’s systems are computer-like systems, which inherently include a non-transitory computer-readable medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Sakamoto in view of Choi et al (“Choi” hereinafter, U.S. Publication 2015/0065846A1).

Choi teaches a system for predicting the location, onset and change of coronary lesions from factors, such as vessel geometry, physiology and hemodynamics (paragraph [0006]) based on noninvasive imaging method of CT (paragraph [0028]), the system includes measurements of lumen, vessel walls and plaque of coronary vessels (paragraphs [0037]-[0038]) based on the CT imaging model as shown in figure 2.
Jain and Choi are combinable because they are from the same field of endeavor, medical imaging analysis.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify Jain in light of Choi’s teaching to include more images for medical analysis collaboration between two locations (local and remote).
The suggestion/motivation for doing so would have been it extends Jain’s medical system for civilian use and allows treatment of the patients from physical injuries on battlefield to detection of coronary artery disease.
As per claim 3, Choi teaches wherein the one or more medical images include one or more magnetic resonance imaging (MRI) images from a set of MRI images generated non- 
As per claim 4, Choi teaches wherein the one or more medical images include one or more ultrasound images from a set of ultrasound images generated non-invasively using a normalization device, wherein the normalization device improves accuracy of the non- invasive medical image analysis, and wherein patient's medical information comprises measurements of the target features determined from the one or more ultrasound images by image processing images rendered from the set of ultrasound images (paragraph [0029], Choi teaches the imaging data may be ultrasound). And the motivation for combining is the same as above.
As per claim 19, see explanation in claim 2.
As per claim 20, see explanation in claim 1 and 2.

Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667